Title: To James Madison from Richard O’Brien, 24 February 1803
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir.
						Algiers The 24th. of february 1803
					
					This day anchored here 2 french frigates in 8 days from Toulon.  I find That france and Algiers will not wrangle at present as neither Seems inclineable for a Real war.  It is well known Algiers has no Mercht. Vessels, and france will pause and Consider whether She has not a greater interest in The preservation of This regency & The System of Barbary Then in its destruction.
					On the 20th. Inst. arived here a Spanish frigt. with The new Consul Whom brought presents to The amount of 55 Thsd. dollars and allso A Sum in Cash.  These Events will The Sooner Throw The dey—into difficulties with The UStates, as the dey upon the 7th. and 25th. of January, threatened me Strongly with difficulties if The stores did not Shortly arrive.  The dey I hope will have patience and I see no Alternative but we Shall have to fight or Comply.  At all events our Commerce Should be gaurded against a Sudden Surprize.  I have given this information to our Consuls in This Sea.  The uncertainty of The Conveyance of This letter will not admit by This Conveyance of my adding further Then to assure you of My Sincere regard & Esteem  Sir I am respectfully Your most Obt. Servt.
					
						Richd. OBrien
					
					
						NB. As yet I have not Seen anything of Commodore Morris or Mr. Cathcart.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
